HUSTON, J.-
The defendant was convicted at the May-term, 1894, of the district court for Logan county, of the clSne of grand larceny, and was on the twenty-seventh day of June, 1894, a day in said term, sentenced to the state penitentiary fertile period of seven years. In the minutes of the court, under-date June 21, 1894, appears the following entry: “It appearing to the court there is an omission in the record of the proceedings had in this court on Monday, the thirtieth day of *461April, 1894, in the matter of the state of Idaho against Lafayette M. Griffin, case No. 9, it is by this court ordered that the clerk insert in the record of the proceedings of this court on said day the following: ‘The defendant, Lafayette M. Griffin, being called upon in open court to plead to the information, for plea said he was not guilty as charged; whereupon the court ordered that said plea be entered, and the same be set for trial, May 3, 1894/ ” On the eighteenth day of October, 1894, defendant’s counsel filed motion to set aside the foregoing order, which motion was denied by the court, and from such action of the court this appeal is taken. This was an order made after judgment, and an appeal, therefore, must be taken within sixty days after entry. (Rev. Stats., sec. 8044.) The appeal was not taken in time, nor can this result be cured •or avoided by making a motion to set aside the order, and then appealing from the action of the court denying such motion. (California etc. Ry. Co. v. Southern Pac. R. R. Co., 65 Cal. 395, 4 Pac. 13; Tripp v. Railroad Co., 69 Cal. 631, 11 Pac. 219; Symons v. Bunnell, 101 Cal. 223, 35 Pac. 770.) The trial court has authority to amend its minutes to conform to the fact at any time during the term. (Rodriquez v. State, 32 Tex. Cr. Rep. 259, 22 S. W. 978; In re Wright, 134 U. S. 136, 10 Sup. Ct. Rep. 487; People v. Samario, 84 Cal. 484, 24 Pac. 283; State v. Blake, 5 Wyo. 107, 38 Pac. 356.) The order of the court below denying defendant’s motion to set aside the ■order to amend the record is affirmed.
Morgan, C. J., and Sullivan, J., concur.